Citation Nr: 1017048	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-19 979	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to increased disability pension benefits during 
the income reporting year 2008, to include consideration of 
whether the Veteran was entitled to exclude additional 
unreimbursed medical expenses from his countable income. 

(The issues of whether new and material evidence has been 
received to reopen the previously denied claims for 
entitlement to service connection for diabetes mellitus, 
arthritis and hearing loss, and the issue of entitlement to 
an earlier effective date for the Veteran's non-service 
connected pension, are addressed in a separate decision.)



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1972 to January 1975; 
service in the Marine Corps Reserves from November 1971 to 
May 1972; and service in the Army National Guard from March 
1981 to March 1985, from March 1990 to May 1991 and from 
September 1993 to September 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2006, August 2008 and 
December 2008 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, that 
denied the benefit sought on appeal.  The Veteran appealed 
those decisions and the case was referred to the Board for 
appellate review.  


FINDING OF FACT

The record reflects that the Veteran had a total of $1,662.00 
in medical expenses for the calendar year 2008.


CONCLUSION OF LAW

The criteria for exclusion of additional unreimbursed medical 
expenses for payments made to the American Samoa Medical 
Center in the amount of $506 from countable income for VA 
pension purposes for calendar year 2008 are met.  38 U.S.C.A. 
§§ 1503(a)(8), 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.272(g) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated March 2006, 
August 2007, September 2007, May 2008, December 2008 and 
September 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal and has not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in 
the adjudication of his appeal.  Therefore, the Board finds 
that the RO has satisfied the duty to notify and the duty to 
assist and will proceed to the merits of the Veteran's 
appeal.

The Veteran has argued that his annual income for 2008 for 
nonservice-connected pension was incorrectly computed.  The 
Veteran has been in receipt of nonservice-connected pension 
benefits since 2004.  He has also been in receipt of Social 
Security Administration (SSA) benefits throughout this 
period.  The maximum rate of VA pension benefits that may be 
paid is set by law.  An otherwise qualifying veteran will be 
paid up to the maximum rate, reduced by the amount of his 
countable income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  
Countable income consists of payments of any kind from any 
source received during a 12-month annualization period (i.e., 
a year), unless specifically excluded.  38 C.F.R. § 3.271.  
Social Security Administration (SSA) disability benefits 
constitute countable income, as they are not specifically 
excluded.  See 38 C.F.R. § 3.272. 

If a VA pension recipient submits a pension eligibility 
verification report (EVR) or report of medical expenses each 
year within an annual reporting period established by VA, 
certain unreimbursed medical expenses may be excluded from 
the annual income reported by the recipient and used by VA to 
calculate or adjust the amount of pension received.  
Consequently, submission of an EVR or report of medical 
expenses may result in a retroactive upward adjustment of 
pension for the prior year.  See 38 U.S.C.A. §§ 1503(a)(8), 
1521; 38 C.F.R. § 3.272(g)(1). 

Unreimbursable medical expenses paid by the Veteran are 
excluded from income, if they exceed 5 percent of the maximum 
rate.  38 C.F.R. § 3.272(g).  Thus, to the extent that 
medical expenses exceed 5 percent of the maximum rate, they 
may be deducted from income.  For 2008, the 5 percent medical 
deduction was $1,019.00.  

The facts in this case do not appear to be in dispute.  The 
Veteran received his 2008 adjusted award letter in December 
2008 informing him that his monthly pension rate was amended 
to $58.00.  Net countable income was determined to be 
$20,853, $12,724 from Social Security and $1,872 from 
annuity/retirement.  The Veteran's children's income was 
considered as was medical expenses of $1,156.  Later that 
month, the Veteran submitted a Notice of Disagreement (NOD) 
accompanied by records of billing statements.  Those records 
indicate that the Veteran paid out of pocket expenses to the 
American Samoa Medical Center totaling $506 for 2008.  
Billing statements submitted by the Veteran also included 
billing from 2006 and 2007, but these are not relevant as 
they are not factored into the 2008 calculation.  
A Statement of the Case (SOC) was issued in November 2009 and 
the Veteran filed a Substantive Appeal (VA Form 9) in 
December 2009.

After review of the evidence of record, the Board finds that 
the Veteran has claimed a total of $1,662 in medical expenses 
for calendar year 2008.  This amount includes the $1,156 in 
Medicare Part B premiums and the $506 in medical expenses 
paid to American Samoa Medical Center.  In the December 2008 
letter the Veteran was advised that VA had only considered 
the $1,156 in Medicare Part B premiums.  

As such, the RO erred when it stated in the November 2009 
Statement of the Case (SOC) that the Veteran's medical 
expenses were below the 5 percent threshold of $1,019.  There 
is no indication that anyone other than the Veteran paid the 
$1,156 in Medicare Part B premiums or the $506 in payments to 
the American Samoa Medical Center.  The RO only considered 
the $1156 in its December 2008 evaluation when it should have 
considered a total of $1,662.  

Based on the reasons discussed above, the Veteran's claim for 
reimbursement of medical expenses in the amount of $506, for 
payments made to the American Samoa Medical Center in 
calendar year 2008, is granted, and his 2008 pension payment 
should be adjusted accordingly.


ORDER

Entitlement to increased disability pension benefits during 
the 2008 income reporting year, based on the exclusion of 
additional reimbursable medical expenses from countable 
income, solely in the amount of $506.00 is granted. 




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


